DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (US 9,524,282) and further in view of Gaeta et al. (US 10,078,917).
As per claim 1, Algreatly discloses a device comprising:
 a processing system including a processor and an augmented reality device; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figure 1 where the system uses program and data which inherently contains processor and memory), the operations comprising:
obtaining an identification of a participant in an event that is being presented on a display that is within a field of view of a viewer who is using the augmented reality device, the display not being part of the augmented reality device, the field of view of the viewer being presented to the viewer via the augmented reality device, and the obtaining the identification resulting in an identified participant (Figure 7 where players are identified; col. 7, line 11-15); 
obtaining images of the display presenting the event, the images being from a camera of the augmented reality device, and the camera comprising a still image camera, a video camera, or any combination thereof; 
distinguishing, in the images of the display associated with the media processor, the identified participant, the distinguishing being based upon facial recognition applied to the images, recognition of a number or other indicium on clothing shown in the images, or any combination thereof (col. 5, line 11-17 where the managing program is located on a server, which is considered a media processor, connected to the tablet and other devices that are simultaneously utilizing the present invention; col. 7, line 11-15 where recognition technique could utilize facial features or body feature); and 
presenting, via the augmented reality device, an augmented reality marker, the augmented reality marker being overlaid on the images of the display associated with the media processor in such a manner as to indicate to the viewer where the identified participant is on the display associated with the media processor (Figure 6 where the annotation is tagged to the person is overlaid to the image; Figure 6, line 63-67). 
It is noted Algreatly does not explicitly teach 
a display associated with a media processor that is within a field of view of a viewer who is using the augmented reality device, the display and the media processor not being part of the augmented reality device, the field of view of the viewer being presented to the viewer via the augmented reality device; and
obtaining images of the display associated with the media processor presenting the event, the images being from a camera of the augmented reality device, and the camera comprising a still image camera, a video camera, or any combination thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaeta into Algreatly because Algreatly discloses a display with identified players and Gaeta further discloses the display could be seen through an augmented reality display for the purpose of improving user experience.
As per claim 2, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 1, and Algreatly further discloses wherein the event is a sporting event, a concert, or any combination thereof (col. 7, line 23-24).  
As per claim 3, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 2, and Algreatly further discloses wherein the sporting event comprises football, basketball, baseball, soccer, hockey, track and field, auto racing, boat racing, horse racing, dog racing or any combination thereof (col. 7, line 23-24).  
As per claim 7, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 1, and Algreatly further discloses wherein the display comprises a television (col. 14, line 46).  
As per claim 8, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 1, and Gaeta further discloses wherein the augmented reality device comprises glasses, goggles, a visor, a helmet, or any combination thereof (Figure 2; col. 10, line 48-67).  

As per claim 9, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 1, and Gaeta further discloses wherein the field of view of the viewer is presented to the viewer via a see-through lens portion of the augmented reality device (col. 10, line 60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaeta into Algreatly because Algreatly discloses a display with identified players and Gaeta further discloses the display could be seen through a lens for the purpose improving user experience.
As per claim 10, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 1, and Algreatly further discloses wherein the field of view of the viewer is presented to the viewer via a display screen of the augmented reality device (col. 10, line 48-67 where an augmented-reality display headset contains a display screen).  
Claim 11 is a method claim with limitation similar to claims 1 and 8 combined, therefore is similarly rejected as claims 1 and 8 combined.
Claim 12 is a method claim with the claim limitation similar to part of claim 1, therefore is similarly rejected as claim 1.
 Claim 13 is a method claim with the claim limitation similar to part of claim 1, therefore is similarly rejected as claim 1.

Claim 16 is a medium claim with limitation similar to claim 3, therefore is similarly rejected as claim 3.
Claim 17 is a medium claim with limitation similar to part of claim 1, therefore is similarly rejected as claim 1.
Claim 18 is a medium claim with limitation similar to part of claim 7, therefore is similarly rejected as claim 7.
Claim 20 is a medium claim with limitation similar to claims 9 and 10 combined, therefore is similarly rejected as claims 9 and 10 combined.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (US 9,524,282) in view of Gaeta et al. (US 10,078,917), and further in view of Itoi et al. (US 2014/0152833).
As per claim 4, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 1.
It is noted Algreatly and Gaeta do not explicitly teach wherein the identification of the participant is obtained from a user profile of the viewer, input of the viewer, or any combination thereof (col. 7, line 39-41 where a database with the IDs are provided). However, this is known in the art as taught by Itoi et al., hereinafter Itoi. Itoi discloses a method of identifying a participant in which a participant is identified through a participant profile (Figure 2; [0018]).

As per claim 5, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 1.
It is noted Algreatly and Gaeta do not explicitly teach wherein the facial recognition is based upon one or more images of the identified participant. However, this is known in the art as taught by Itoi. Itoi discloses a method of identifying a participant in which a participant is identified through a participant profile (Figure 2; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Itoi into Algreatly and Gaeta because Algreatly and Gaeta disclose a display with identified players and Itoi discloses the display could be identified from a profile for the purpose of improving efficiency.
As per claim 6, Algreatly, Gaeta and Itoi demonstrated all the elements as disclosed in claim 5, and Itoi further discloses wherein the one or more images of the identified participant are obtained from a database, a website, or any combination thereof (Figure 1, item 20; [0018]).  
s 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (US 9,524,282) in view of Gaeta et al. (US 10,078,917), and further in view of Pippin (US 2018/0310631).
As per claim 14, Algreatly and Gaeta demonstrated all the elements as disclosed in claim 11.
It is noted Algreatly and Gaeta do not explicitly teach wherein the recognition technique comprises recognition of a number or other indicium on clothing shown in the images.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pippin into Algreatly and Gaeta because Algreatly and Gaeta disclose a display with identified players and Pippin further discloses the display could be identified from a number or indicium for the purpose improving efficiency.
Claim 19 is a medium claim with limitation similar to claim 14, therefore is similarly rejected as claim 14.
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues that neither the sighted portions of Algreatly nor the cited portions of Gaeta describe or suggest 
obtaining an identification of a participant in an event that is being presented on a display associated with a media processor that is within a field of view of a viewer who is using the augmented reality device, the display and the media processor not being 
obtaining images of the display associated with the media processor presenting the event, the images being from a camera of the augmented reality device, and the camera comprising a still image camera, a video camera, or any combination thereof,
distinguishing, in the images of the display associated with the media processor, the identified participant, the distinguishing being based upon facial recognition applied to the images, recognition of a number or other indicium on clothing shown in the images, or any combination thereof, and 
presenting, via the augmented reality device, an augmented reality marker, the augmented reality marker being overlaid on the images of the display associated with the media processor in such a manner as to indicate to the viewer where the identified participant is on the display associated with the media processor, as recited in amended independent claim 1. In reply, Examiner considers Algreatly and Gaeta together discloses the limitation as rejected since Algreatly also discloses the managing program is located on a server which is considered a media processor and it is connected to the tablet (col. 5, line 11-17).
Claims 11 and 15 are rejected for the similar reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 5, 2021